Exhibit 99.1 Aimmune Therapeutics Reports Second Quarter 2015 Financial Results IPO Netted $168 Million for Strong Cash Position Phase 3 Trial Planned for Early 2016 Based on Successful Phase 2 Trial BRISBANE, California, August 31, 2015 — Aimmune Therapeutics, Inc. (Nasdaq:AIMT), a biopharmaceutical company developing desensitization treatments for food allergies, today announced financial results for the second quarter and six months ending June 30, 2015. “This has been a transformational year for Aimmune, and we are proud of the clinical, regulatory, and financial milestones we have achieved over the recent months,” said Stephen Dilly, M.B.B.S., Ph.D., chief executive officer of Aimmune Therapeutics. “We are preparing for and looking forward to our international registrational Phase 3 trial of AR101 for the treatment of peanut allergy, as well initiating studies for other food allergens. We’re excited to see our CODIT™ system advancing in development as we partner with physicians to desensitize patients with peanut allergy and protect them from reacting to accidental exposures to allergens.” Recent Progress · In August 2015, Aimmune received approximately $168 million in net proceeds from its initial public offering. · In June 2015, data from a Phase 2 study (ARC001) for Aimmune’s lead investigational product, AR101 for the treatment of peanut allergy, were announced in an oral presentation at the European Academy of Allergy and Clinical Immunology (EAACI) Congress.AR101 met its primary endpoint and additional endpoint of desensitizing patients to cumulative amounts of peanut protein of 443 mg and 1,043 mg, respectively. Of the 23 active-arm patients who completed the study, 100 percent tolerated exposure to at least 443 mg cumulative amounts of peanut protein, and 78 percent tolerated exposure to at least 1,043 mg cumulative amounts of peanut protein. · In June 2015, the U.S. Food and Drug Administration (FDA) granted Breakthrough Therapy Designation status to AR101 for the treatment of peanut-allergic children and adolescents 4-17 years of age. · In June 2015, Aimmune signed a new lease for a manufacturing facility in Clearwater, Florida, which will be used to manufacture AR101 under current good manufacturing processes, or cGMP, for potential future commercial use. Upcoming Milestones · Aimmune plans to initiate an international Phase 3 registrational trial (ARC003) of AR101 in children and adults with peanut allergy in early 2016. · Aimmune’s ARC002 study is ongoing in patients who completed the Phase 2 ARC001 study.ARC002 is an open-label study designed to evaluate the long-term safety, efficacy and tolerability of AR101. The company plans to present data from this follow-on study at a medical conference in 2016. · Aimmune is planning to initiate Phase 2 studies of characterized oral desensitization immunotherapy (CODIT™) product candidates for two additional food allergens in 2016. Second Quarter 2015 Financial Results Research and development expenses were $3.1 million for the second quarter of 2015, compared to $1.8 million for the second quarter of 2014.For the six months ended June 30, 2015, research and development expenses were $5.2 million, compared to $3.0 million for the same period in 2014. This increase was primarily due to clinical development expenses associated with clinical trials and contract manufacturing costs for AR101. General and administrative expenses were $4.2 million for the second quarter of 2015, compared to $1.0 million for the second quarter of 2014.For the six months ended June 30, 2015, general and administrative expenses were $5.6 million, compared to $1.4 million for the same period in 2014. This increase was primarily due to additional personnel and consulting services to support the company’s commercialization strategy and initial public offering. Net loss was $7.4 million for the second quarter of 2015, or $1.60 per share, compared to net loss of $2.8 million, or $0.94 per share, for the same period of the prior year.For the six months ended June 30, 2015, net loss was $10.8 million, or $2.45 per share, compared to $4.4 million, or $1.49 per share, for the same period of the prior year. Cash and cash equivalents totaled $58.5 million at June 30, 2015, compared to $2.3 million at December 31, 2014. In August 2015, Aimmune raised approximately $168 million in net proceeds from its initial public offering.At August 11, 2015, Aimmune had 42,249,431 shares of common stock outstanding. About Aimmune Therapeutics Aimmune Therapeutics, Inc., founded in 2011 as Allergen Research Corporation (ARC), is a clinical-stage biopharmaceutical company developing treatments for peanut allergy and other food allergies. Aimmune Therapeutics’ characterized oral desensitization immunotherapy (CODIT™) system, an approach to oral immunotherapy (OIT), uses rigorously characterized product candidates with gradual, controlled up-dosing protocols to obtain clinically meaningful desensitization to food allergens. Aimmune Therapeutics recently completed a Phase 2 study of its lead product, AR101, a complex mixture of naturally occurring proteins and pharmaceutical-grade ingredients for the treatment of peanut allergy, one of the most common food allergies.For more information, please see www.aimmune.com. Forward-Looking Statements
